Citation Nr: 0015414	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 30 percent for internal 
derangement of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

On examination for VA in January 1995, J.B., M.D., noted that 
the veteran had marked collapse and degenerative changes with 
narrowing in the right knee.  Dr. B. concluded that these 
findings were service connected.

In a statement in November 21, 1997, G.F. III, M.D., reported 
that the veteran had marked progression of his degenerative 
joint disease.  He reported marked instability of the knee 
with marked lateral motion and complete instability and 
degeneration of the joint.  The veteran's ability to move his 
knee was limited and virtually impossible without the 
assistance of a knee brace.  Dr. F. opined the veteran's 
right knee showed progressive degeneration and almost total 
destruction of the joint, with marked instability in all 
motion, and totally unable to carry on without the assistance 
of some form of bracing.  He reported that the veteran's 
right knee was in such bad condition, that he might need a 
total knee arthroplasty of some, or at least some form of 
additional bracing to allow some degree stabilization for 
ambulation.  

In a statement dated in January 1998, D.G., M.D., reported 
the veteran was overweight at 320 pounds.  Range of motion 
was between -5 degrees to 90 degrees.  There was 1+ effusion 
and pain medially.  Anterior cruciate ligament seemed to be 
intact.  There was significant tenderness and crepitation 
consistent with osteoarthritis.  The diagnosis was medial 
compartment osteoarthritis of the right knee.  Dr. G. 
reported that the veteran would be a good candidate for a 
total knee arthroplasty, but would need to loose weight and 
improve his medical status prior to the procedure.  Dr. G. 
also opined that if the veteran's history were correct, the 
osteoarthritis was attributable to the veteran's inservice 
knee injury.  He noted that while the veteran was predisposed 
to arthritis by his weight, there were no signs of arthritis 
in the non-service connected left knee.

The veteran was accorded a VA examination in September 1998.  
On examination, he was described as morbidly obese.  Range of 
motion revealed flexion to 50 degrees and extension to 5 
degrees.  The medial collateral ligament and lateral 
collateral ligament were both "okay."  Lachman and McMurry's 
test could not be performed due to the inability to bend the 
knee sufficiently.  X-rays showed total knee destruction with 
degenerative joint disease.  The examiner found that the 
ligament strain sustained during service was not responsible 
for the current destruction of the knee.  He noted that the 
veteran was morbidly obese and concluded the tremendous 
grinding that was present was entirely due to his weight.  He 
also reported that all of the veteran's pain and irritation 
was due to his weight.  He further stated that he could not 
relate the total destruction of the knee to service.  He 
opined that it was more likely than not that the loss of the 
knee and loss of mobility was entirely due to the veteran's 
weight.  


The RO has evaluated the veteran's right knee disability as 
30 percent disabling under DC 5257.  DC 5257 pertains to 
evaluations based on impairment of the knee consisting of 
recurrent subluxation or lateral instability.  Under DC 5257, 
"knee, other impairment of: Recurrent subluxation or lateral 
instability" which is slight warrants a 10 percent 
evaluation, where the disability is moderate a 20 percent 
evaluation requires moderate disability, and a 30 percent 
evaluation requires severe disability.  38 C.F.R. § 4.71a, DC 
5257 (1999).

The veteran's claim should also be viewed in light of the 
opinion of the VA General Counsel regarding separate 
evaluations when a claimant has arthritis and instability of 
the knee.  VAOPGCPREC 23-97 (1997).  In that opinion, VA's 
General Counsel stated that when a knee disorder is rated 
under DC 5257 and a veteran also has limitation of knee 
motion which at least meets the criteria for a zero percent 
evaluation under DC 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  Id.  A separate 10 percent rating can also be 
assigned under the provisions of Diagnostic Code 5003, where 
there is X-ray evidence of arthritis and objective evidence 
of limitation of motion that is noncompensable under the 
applicable diagnostic code.  VAOPGCPREC 9-98 (1998).

The record contains divergent opinions from medical 
professionals as to whether the degenerative changes and 
resulting limitation of motion in the right knee are 
residuals of his inservice right knee injury.  It does not 
appear that any of the opinions were a product of a review of 
the claims folder.  The duty to assist under 38 U.S.C.A. 
§ 5107(a), includes affording medical examination that 
considers veteran's prior medical examinations and treatment.  
Colayong v. West, 12 Vet App 524, 534 (1999); Fenderson v. 
West, 12 Vet. App. 119, 127 (1999).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

This case is remanded for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability since September 1997.  
After securing the necessary release, the 
RO should obtain those records not 
already part of the claims folder.

2.  The veteran should be afforded an 
appropriate examination to evaluate all 
manifestations of his service connected 
right knee disability.  The examiner 
should review the claims folder before 
the examination.  The examiner should 
express an opinion as to which, if any, 
of the abnormalities found on the 
examination are at least as likely as not 
attributable to the service connected 
right knee disability.

If the examiner determines that there is 
limitation of motion that is related to 
the service connected right knee injury, 
the examiner should determine whether the 
right knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim 
and that his failure without good cause to appear for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




